NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 6 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

GEOVANNI RUBIO-BLANCO, AKA                       No.   15-70687
Geovanni Rubio Blanco, AKA Deovanni E.
Blanco-Rubio, AKA Carlos Lopez, AKA              Agency No. A074-116-516
Geovanni Rubio, AKA Geovanni Geovanni
Eulises Blanco Rubio,
                                                 MEMORANDUM*
                Petitioner,

 v.

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                                Immigration Judge

                              Submitted February 4, 2020**

Before:      FERNANDEZ, SILVERMAN, and TALLMAN, Circuit Judges.

      Geovanni Rubio-Blanco, a native and citizen of El Salvador, petitions pro se

for review of an immigration judge’s (“IJ”) determination under 8 C.F.R.

§ 1208.31(a) that he did not have a reasonable fear of persecution or torture in El


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Salvador and thus is not entitled to relief from his reinstated removal order. We

have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

IJ’s factual findings. Andrade-Garcia v. Lynch, 828 F.3d 829, 833 (9th Cir. 2016).

We deny the petition for review.

      We reject Rubio-Blanco’s contention that he is eligible for asylum. See 8

C.F.R. § 1208.31(g)(2)(i).

      Substantial evidence supports the IJ’s conclusion that Rubio-Blanco failed to

demonstrate a reasonable possibility of future persecution in El Salvador on

account of a protected ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir.

2010) (petitioner’s “desire to be free from harassment by criminals motivated by

theft or random violence by gang members bears no nexus to a protected ground”).

      Substantial evidence also supports the IJ’s conclusion that Rubio-Blanco

failed to demonstrate a reasonable possibility of torture by or with the consent or

acquiescence of the government if returned to El Salvador. See Andrade-Garcia,

828 F.3d at 836-37.

      We reject as unsupported Rubio-Blanco’s vague claim that the IJ violated

his right to due process.

      PETITION FOR REVIEW DENIED.




                                          2                                    15-70687